Title: To Thomas Jefferson from George Hammond, 22 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown 22nd November 1793

I have the honor of acquainting you that, in consequence of the requisition contained in your letter of the 10th: curt:, I have communicated the subject of it to his Majesty’s different Consuls in the United States; and have directed them to pursue such measures as may be the best calculated for facilitating the object of the regulation, to which your letter refers. I have the honor to be, with sentiments of great respect, Sir, Your most obedient humble Servant

Geo. Hammond

